Citation Nr: 1024473	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-43 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for service-connected 
appendectomy scar, currently evaluated 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from January 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

Procedural history

The RO granted the Veteran service connection for an 
appendectomy scar in a January 1971 rating decision; a 
noncompensable evaluation was assigned from December 15, 
1970.

In May 2007, the Veteran filed a claim of entitlement to an 
increased rating for the service-connected appendectomy scar.  
An August 2007 rating decision denied the Veteran's claim.  
The Veteran disagreed with the denial and a statement of the 
case (SOC) was issued in April 2008 which increased the 
assigned rating to 10 percent, effective May 21, 2007.  The 
Veteran did not perfect his appeal and that decision became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1104 (2009); see also Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a SOC is issued by VA].

In September 2008, the Veteran filed a new claim of 
entitlement to an increased rating for the service-connected 
appendectomy scar.  His claim was denied in a February 2009 
rating decision.  The Veteran disagreed with the denial and 
ultimately perfected his appeal by filing a timely 
substantive appeal [VA Form 9] in November 2009.

In April 2010, the Veteran presented sworn testimony during a 
videoconference hearing, which was chaired by the 
undersigned.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.  
FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the Veteran's service-connected appendectomy scar is a linear 
scar measuring 0.1 cm. by 5 cm.  While intermittently 
painful, the scar does not cause limitation of function.

2.  The evidence does not show that the Veteran's service-
connected appendectomy scar is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the Veteran's service-connected 
appendectomy scar are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2008).

2.  Application of extraschedular provisions for the service-
connected appendectomy scar is not warranted.  38 C.F.R. § 
3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran received a general VCAA 
notice letter, dated December 2008, which notified him that 
"[t]o establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  

The RO informed the Veteran of VA's duty to assist him in the 
development of his claim in the December 2008 VCAA letter.  
Specifically, the Veteran was informed that VA would assist 
him in obtaining relevant records from any Federal agency, 
including those from the military, VA Medical Centers, and 
the Social Security Administration.  With respect to private 
treatment records, the VCAA letter informed the Veteran that 
VA would make reasonable efforts to request such records.  
The Veteran was also informed that a medical examination 
would be scheduled, if necessary to make a decision on his 
claim.  

The December 2008 letter stated:  "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in original].

The VCAA letter specifically requested:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" requirement of 38 C.F.R. 
§ 3.159(b), in that it informed the Veteran that he could 
submit or identify evidence other than what was expressly 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request a veteran to provide any 
evidence in that veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 
(2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the 
December 2008 VCAA letter.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The letter also advised the Veteran as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the December 2008 VCAA letter 
instructed the Veteran that two factors were relevant in 
determining an effective date:  when the claim was received; 
and when the evidence "shows a level of disability that 
supports a certain rating under the rating schedule."  The 
Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records that the 
Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

As indicated above, the Veteran received specific notice of 
the Court's Vazquez-Flores decision in the December 2008 VCAA 
letter.  

As to first prong of the holding of Vazquez-Flores, in the 
December 2008 VCAA letter, the Veteran was informed that he 
may submit evidence showing that his service-connected 
disabilities have increased in severity.  Specifically, the 
Veteran was informed that examples of evidence he should tell 
VA about or give to VA that may affect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect him.  The Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
his possession that he may not have sent to VA; or reports of 
treatment for his condition while attending training in the 
Guard or Reserve.  Therefore, the Veteran was informed that 
to substantiate his claim, he must provide medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on his employment and daily 
life.

As for the second prong of the holding in Vazquez-Flores, the 
Veteran was informed of the schedular criteria which pertain 
to his specific service-connected disability in the December 
2008 VCAA letter.  

As to the third prong of the holding in Vazquez-Flores, the 
December 2008 VCAA letter informed the Veteran that the 
rating for his disability can be changed if there are changes 
in his condition and that depending on the disability 
involved, VA will assign a rating from zero percent to as 
much as 100 percent.  The letters stated that VA uses a 
schedule for evaluating disabilities that is published as 
title 38 Code of Federal Regulations, Part 4.  The letter 
indicated that in rare cases, VA can assign a disability 
level other than the levels found in the schedule for a 
specific condition if his impairment is not adequately 
covered by the schedule.  The letter stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; impact of the 
condition and symptoms on employment; and specific test or 
measurement results.  As for impact on daily life, the 
Veteran was told that an example of the evidence he should 
tell VA about or give to VA that may affect how VA assigns a 
disability evaluation includes statements discussing his 
disability symptoms from people who have witnessed how the 
symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the December 2008 VCAA letter the Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA assigns a disability 
evaluation includes recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how his condition affects his 
ability to work; and statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affect him.  The Veteran was informed that examples of 
evidence he should tell VA about or give to VA that may 
affect how VA determines the effective date of any benefits 
includes information about continuous treatment or when 
treatment began; service medical records in his possession 
that he may not have sent to VA; or reports of treatment for 
his condition while attending training in the Guard or 
Reserve.  

Accordingly, the Veteran received proper notice pursuant to 
the Court's Vazquez-Flores decision.  The Board adds that the 
Court's decision in Vazquez-Flores was recently vacated by 
the United States Court of Appeals for the Federal Circuit.  
See Vazquez-Flores v. Shinseki, 580 F.3d. 1270 (2009).

The Veteran has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
[holding as to the notice requirements for downstream earlier 
effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  Because there is no 
indication that there exists any evidence which could be 
obtained to affect the outcome of this case, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice is not required where there is 
no reasonable possibility that additional development will 
aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The pertinent evidence of record includes 
service treatment records, the Veteran's statements, and VA 
treatment records.  

Additionally, the Veteran was afforded a VA examination in 
January 2009 as to his service-connected appendectomy scar.  
The examination report reflects that the examiner interviewed 
and examined the Veteran, documented his current medical 
conditions, and rendered appropriate diagnoses consistent 
with the remainder of the evidence of record.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the probative 
value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning 
for the conclusion].  The Board therefore concludes that the 
VA examination report is adequate for schedular evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate].  

The Board observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2009).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  He has retained the services of a representative 
and, as indicated above, testified at a videoconference 
hearing before the undersigned.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2009); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Schedular criteria

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002, 
see 67 Fed. Reg. 49490-99 (July 31, 2002) and again in 
October 2008.  The October 2008 revisions are applicable to 
claims for benefits received by the VA on or after October 
23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In 
this case, the Veteran filed his claim on September 23, 2008.  
Therefore, only the post-2002 and pre-October 2008 version of 
the schedular criteria is applicable.

The Veteran's service-connected appendectomy scar is 
currently evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  A 10 percent 
rating is warranted for superficial scars that are painful on 
examination.  Note (1):  A superficial scar is one not 
associated with underlying soft tissue damage.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's appendectomy has been rated by the RO under 
Diagnostic Code 7804 [scars, superficial, painful on 
examination].  The Board recognizes that the January 2009 VA 
examiner reported the Veteran's appendectomy scar was not 
tender to palpation.  However, the RO has rated the Veteran 
under Diagnostic Code 7804 based upon the Veteran's 
subjective complaints of pain at the site of the scar.  As 
the Veteran has persisted in his complaints of pain, the 
Board finds that it is appropriate to rate the appendectomy 
scar under Diagnostic Code 7804.

Moreover, other diagnostic codes used for rating scars are 
not applicable to the Veteran's service-connected scar.  
Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805 (2008).  Diagnostic Code 7800 is not 
applicable in this case, as it only applies to disfigurement 
of the head, face, or neck.

Diagnostic Code 7801, pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion is 
not applicable either.  To warrant a 10 percent rating the 
scar must cover an area or areas exceeding 6 square inches 
(39 sq. cm.). A 20 percent rating requires that the scar 
cover an area or areas of 12 square inches (77 sq. cm.).  The 
Veteran's scar is described by the January 2009 VA examiner 
as linear and 0.1 cm. by 5 cm. in length.  Further, the 
January 2009 VA examiner did not identify any limitation of 
motion caused by the service-connected scar.

Diagnostic Code 7802 for rating scars, other than head, face, 
or neck, that are superficial and do not cause limited motion 
is not applicable as the scar must cover an area of 144 
square inches in order to warrant a maximum 10 percent 
rating.  The Veteran's scar is already rated 10 percent under 
Diagnostic Code 7804.

Diagnostic Code 7803 provides a maximum 10 percent rating for 
scars that are superficial and unstable.  Such is not the 
case here.  In any event, since the Veteran is already in 
receipt of a 10 percent rating for his service-connected scar 
under Diagnostic Code 7804, rating him under Diagnostic Code 
7803 would not avail him.
Diagnostic Code 7805 relates to scars that should be rated 
pursuant to limitation of function of the affected part.  The 
Board recognizes that the Veteran has testified that he 
experiences painful welts at the sight of the scar which 
impair his ability to function to some extent; specifically, 
he has "to wait awhile for them to go down."  See the Board 
hearing transcript pg. 3.  However, the January 2009 VA 
examiner specifically indicated that the Veteran's complaints 
of aggravated pain and welt symptomatology in the area of the 
appendectomy scar "are most likely musculoskeletal in nature 
given that it is worse at physical exertion including weight 
lifting.  It is less likely than not that it is related to 
the skin surface, especially within that the specific scar 
sight as it is not tender to palpation."  

The Veteran has not submitted a medical opinion to contradict 
the conclusion of the January 2009 VA examiner.  See 38 
U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].  
Moreover, to the extent that the Veteran contends his 
aggravated symptomatology is related to the service-connected 
appendectomy scar, he is not competent to comment on medical 
matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2009) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In sum, the medical evidence demonstrates that the 
appendectomy scar does not impair the function of the area of 
the scar, so Diagnostic Code 7805 is inapplicable.  The Board 
therefore finds that Diagnostic Code 7804 is appropriate in 
the instant case, as it most closely approximates the 
Veteran's specific scar symptomatology.  Accordingly, the 
Board finds that use of Diagnostic Code 7804 is most 
appropriate.

Specific schedular rating

The Veteran has been service connected for an appendectomy 
scar since January 1971.  He had the appendectomy in November 
1967.  The Veteran's service-connected appendectomy scar is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 7804 [scars, superficial, painful on examination].  

The Veteran in essence contends that his symptoms, raised red 
welts and stabbing pain at the site of the scar, warrant a 
higher evaluation.  

The January 2009 VA examiner noted that the Veteran's 
complaints of pain at the site of the scar, but indicated 
that the scar was not tender to palpation.  Additionally, the 
texture was soft and not adherent to the underlying skin.  
There was no significant tissue loss.  He further sated that 
there was no significant elevation or depression of the scar, 
nor any keloid inflammation or formation.  The scar was 
hypopigmented when compared to surrounding tissue.  
Additionally, as indicated above, the January 2009 VA 
examiner specifically indicated that the redness and welts 
described by the Veteran, as well as the associated loss of 
function, were not associated with the service-connected 
appendectomy scar but rather were likely related to 
musculoskeletal problems.

In any event, 10 percent is the maximum rating under the 
applicable schedular criteria.  Moreover, Diagnostic Code 
7804 specifically encompasses the intermittent pain of which 
the Veteran has complained.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).

The Veteran's claim for an increased disability rating was 
received on September 23, 2008.  Therefore, the relevant time 
period under consideration is from September 23, 2007 to the 
present.  The question to be answered by the Board, then, is 
whether any different rating should be assigned for the 
relevant time period under consideration.  
In essence, the evidence of record indicates that the 
Veteran's service-connected appendectomy scar symptomatology 
is manifested by complaints of pain.  After a careful review 
of the record, the Board can find no evidence to support a 
finding that the Veteran's service-connected appendectomy 
scar symptomatology was more or less severe during the appeal 
period.  Moreover, as indicated above, the Veteran has been 
in receipt of the maximum schedular rating for the service-
connected scar for the entire period under consideration.  
Accordingly, the 10 percent rating is appropriately assigned 
for the appeal period.

Extraschedular rating

The Veteran did not expressly raise the matter of entitlement 
to extraschedular ratings for his service-connected 
appendectomy scar.  However, as he is currently assigned the 
maximum schedular rating for his appendectomy scar, so as a 
practical matter, the only way that additional disability can 
be assigned is via an extraschedular rating.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009).

Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 
2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, 
the Board must first determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran's contentions have been limited to those 
discussed above, i.e., that his scars are more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the Veteran has not identified any factors which 
may be considered to be exceptional or unusual, and the Board 
has been similarly unsuccessful.  The record demonstrates 
that the Veteran has not required significant hospitalization 
as a result of his appendectomy scar symptomatology.  In 
fact, he testified at the April 2010 Board hearing that he 
has not sought regular medical treatment for the scar 
symptomatology and prefers to treat himself with occasional 
over-the-counter nonaspirin medication.  See the April 2010 
Board hearing transcript, pgs. 6-8.  Further, as indicated 
above, the Veteran has not contended that his service-
connected appendectomy scar has interfered with his ability 
to obtain and maintain employment.  The record demonstrates 
that the Veteran is retired and he has not asserted that his 
retirement was in any way related to his service-connected 
appendectomy scar symptomatology.  See the April 2010 Board 
hearing transcript, pgs. 2-3.  Accordingly, there is no 
unusual clinical picture presented, nor is there any other 
factor which takes the disabilities outside the usual rating 
criteria.  

In short, the evidence does not support the proposition that 
the Veteran's appendectomy scar presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).

Conclusion

Accordingly, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased disability 
rating for his service-connected appendectomy scar.  The 
benefit sought on appeal is therefore denied.
ORDER

Entitlement to an increased rating for the service-connected 
appendectomy scar is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


